Jenkins, P. J.
Under the answer returned by the Supreme Court certified to it in this case (Jeter v. Turman-Brown Co., 169 Ga. 30 (149 S. E. 555), the appellate division of ■ the municipal court of Atlanta did not err in dismissing the defendant’s appeal to that division, no error being assigned upon the judgment of the trial judge in the municipal court overruling the defendant’s motion for a new trial, and the petition for certiorari excepting to such ruling by the appellate division of the municipal court was properly overruled.

Judgment affirmed.


Stephens and Bell, JJ., eoneur.